Order, Supreme Court, New York County (Myriam J. Altman, J.), entered February 13, 1992, which granted plaintiff’s motion for summary judgment as to its first cause of action, unanimously affirmed, without costs.
We agree with the IAS Court that under the clear and unambiguous terms of the parties’ agreement, defendant is not entitled to commissions for the renewal leases it negotiated with two of plaintiff’s existing tenants (see, Namad v Salomon Inc., 74 NY2d 751). The provision for the payment of commission is limited to "new leases initiated by Agent” provided that the "Agent is the procuring cause of the tenant.” While it is true that the agreement does not expressly address defendant’s negotiation of renewal leases with existing tenants, the failure to address a specific, even foreseeable circumstance does not make the express provision of the agreement ambiguous. Concur—Murphy, P. J., Sullivan, Rosenberger, Kassal and Rubin, JJ.